Bloodworth, J.
1. There is no error in the excerpt from the charge of which complaint is made in the one special ground of the motion for a new trial. See Martin v. Munroe, 130 Ga. 79 (60 S. E. 253).
2. The evidence amply supports the finding of the jury, the verdict has the *17approval of the judge who tried the ease, and this court is powerless to interfere.
Decided March 31, 1931.

Judgment affirmed. Broyles, G. J., and Luke, J., concur.

17. M. Smith, Carlisle Cobb, for plaintiffs in error.
O, J. Tolnds, Twit c& Brown, Hamilton McWhorter, contra.